DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  
In claim 1, on line 5 thereof, it appears that “the at least one second parallel arm” should be  - - the at least one first parallel arm - -  to correctly refer back to lines 3-4 of the claim.
In claim 1, on line 18 thereof, it appears that “at least one inductor” should be changed to  - - at least one second inductor - -  to provide proper antecedent basis for “the at least one second inductor” recited at subsequent line 22 and also in at least dependent claim 3, at line 4 thereof.
In claim 1, on line 19 thereof, it appears that in “at least the one second parallel arm”, the first four words are out of order, and it should be changed to  - - the at least one second parallel arm - -.
In claim 3, on line 6 thereof, “a reference potential” should  - - the reference potential - - because it was already recited in claim 1 (see lines 17 and 20 thereof).
In claim 5, on line 2 thereof, “the at least one inductor” should be  - - the at least one second inductor - -  (see e.g. claim 3, line 4).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nakahashi WO 2015/083415 (cited by Applicant).
Note that as needed in the following discussion, the Examiner will reference the English language equivalent patent family member U.S. 2016/0277002, which was also cited by Applicant.
Regarding claims 9 and 11, Fig. 1 of Nakahashi discloses an acoustic wave filter device 1 comprising:  a first filter section 101 including a first ladder circuit; and a second filter section 201 connected to the first filter section 101 and including a second ladder circuit including at least one serial arm resonator 202, 203 and at least one parallel arm resonator 204-206, the at least one serial arm resonator and the at least one parallel arm resonator each being defined by an acoustic wave resonator (see the US reference at e.g. sections [0032] and [0034]) and as per claim 11, the first filter section 101 first ladder circuit also includes an acoustic wave resonator (ibid. section [0032]); and wherein an inductor 303, 304 connected between a serial arm and a reference potential is provided in the second filter section 201.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakahashi WO 2015/083415 (cited by Applicant) in view of Nosaka WO 2016/117676 (cited by Applicant).
Note that as needed in the following discussion, the Examiner will reference the Nosaka English language equivalent patent family member U.S. 2017/0294896, which was also cited by Applicant.
Nakahashi discloses the invention as discussed above except for it being used in a composite filter device comprising a plurality of band pass filters at least one of which is the filter device according to claim 1, and includes a first band pass filter having a first pass band and a second band pass filter having a second pass band different from the first pass band, and the second pass band is positioned on a lower frequency side than the first pass band.
Nosaka discloses and provides evidence (see e.g. Fig. 1 and Fig. 6) of the well known intended use of such acoustic wave filter devices in multiplexers comprising a plurality of band pass filters F1, F2 and F3 that includes at least one filter, e.g., being band pass filter F3 of Fig. 6 that is a ladder filter similar to the filter of Nakahashi Fig. 1 since they each have inductors between the series arm resonators and reference 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have used the acoustic wave filter device of Nakahashi (Fig. 1) in a composite filter device, i.e. a multiplexer, comprising a plurality of band pass filters connected in common at one end as suggested by the exemplary teaching of Nosaka (Figs. 1 and 6), because such an obvious modification would have been merely an obvious intended use of such acoustic wave filter devices as suggested by Nosaka (see Figs. 1 and 6) and as would have been common knowledge well within the purview of one of ordinary skill in the art.  

Claims 1, 3-6, and 17-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Bauer et al. U.S. 9,685,930 (Bauer hereinafter) in view of Ushiroku U.S. 5,999,069.
Before beginning, it should be noted that Bauer discloses filter devices formed by filter sections/elements having different bandwidths independently set (see e.g. the abstract) with the center filter section preferably having a different bandwidth from that of the two end sections (see e.g. col. 2, lines 9-12) wherein the bandwidth of an individual resonator also determines the bandwidth of the filter section (see e.g. col. 2, lines 13-31), and discloses that various means for altering the bandwidth may be used (see e.g. col. 2, lines 32-38) which will be discussed later as they apply to respective dependent claims.

Regarding claims 6 and 17, the second filter section TF2 includes an acoustic wave resonator with a smallest fractional bandwidth since all of the resonators in the second filter section TF2 have a smaller bandwidth than each of the resonators in the first filter section TF1 due to the capacitors CP being connected in parallel to the resonators in the second filter section TF2 as discussed above, hence any fractional bandwidth of the acoustic wave resonators provided in the first filter section TF1 is larger than the fractional bandwidth of the acoustic wave resonators provided in the second filter section TF2.

Regarding claim 20, firstly note that by definition the acoustic resonators inherently include a piezoelectric body and an electrode provided on the piezoelectric body, and secondly Bauer discloses that the bandwidth may be reduced in the second filter section TF2 as compared to the bandwidth of the first filter section by using a different piezoelectric body material with a lower inherent material property of lower electromechanical coupling coefficient or with a different cut angle that lowers the electromechanical coupling coefficient (see e.g. col. 3, lines 49-63 and col. 10, lines 17-21) and as previously discussed Bauer discloses its methods to alter bandwidth may be combined with each other.
Regarding claim 21, Bauer also discloses that the bandwidth may be reduced in the second filter section TF2 as compared to the bandwidth of the first filter section TF1 by using a dielectric film covering the electrodes (see e.g. col. 4, lines 36-54) such that as shown in Fig. 5 the first filter section TF1 differs from the second filter section TF2 in a thickness of the respective dielectric films DS1 and DS2 covering the electrodes in the first and second filter sections (see e.g. col. 4, lines 55-59 and col. 8, lines 1-17).
However, regarding claims 1, 3 and 4, Bauer does not show at least one first inductor connected between the at least one first parallel resonator of the first filter 
Ushiroku discloses that it would have been known to provided different inductance values between the filter sections and the parallel resonators thereof (see e.g. Figs. 5 and 6) and to particularly provide the inductor 29d (Fig. 6) having the largest inductance value connected to the parallel resonator having the largest electrostatic capacitance (see e.g. the abstract and col. 10, lines 37-54) to provide the benefit of an extended attenuation range on a lower side of the passband without influencing the characteristics of the passband because the inductance values shift the resonance frequency of the parallel resonators but not the antiresonance frequencies (see e.g. col. 8, line 60 to col. 9, line 43, particularly col. 9, lines 32-43 thereof).
It is important to note again here that in the Bauer Fig. 3 filter it is the second parallel arm resonator of the second filter section TF2 that has the largest effective electrostatic capacitance because parallel capacitor CP adds to the electrostatic capacitance of the resonator (see Bauer e.g. col. 4, lines 19-26 and col. 7, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic wave filter device of Bauer (Fig. 3) by having connected a first inductor between the first filter section TF1 first parallel arm resonator and a reference potential and a second inductor between the 
Regarding claim 5, since there is only exactly one “at least one” second “inductor provided in the second filter section” (see the objection to claim 5 above), it necessarily is an inductor in the second filter section that is “located farthest from the first filter section”.  In the interest of a speedy prosecution it is noted that if claim 5 specifically recited that there were at least two second inductors, then this claim would be considered to include allowable subject matter.


Claims 22 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Bauer U.S. 9,685,930 in view of Ushiroku U.S. 5,999,069 as applied to claims 1 and 17 above, respectively, and further in view of Nosaka WO 2016/117676 (cited by Applicant).

Nosaka shows such an arrangement in Figs. 1 and 6 thereof as already discussed in section 7 above in regards to similar claim 23.  The filter F2 is similar to the filter of the Bauer (Fig. 3) and Ushiroku (Fig. 6) combination so as to be considered the first band pass filter, and the filter F3 has a second pass band that is different from the first pass band of the first band pass filter F2 (see Figs. 2-4), and wherein the second pass band of the filter F3 is positioned on the higher frequency side than the pass band of the filter F2 (ibid. Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have used the acoustic wave filter device of the Bauer/Ushiroku (see Fig. 3/Fig. 6) combination in a composite filter device, i.e. a multiplexer, comprising a plurality of band pass filters connected in common at one end as suggested by the exemplary teaching of Nosaka (see e.g. Figs. 1 and 6), because such an obvious modification would have been merely an obvious intended use of such acoustic wave filter devices in a larger device as suggested by Nosaka (see Figs. 1 and 6) and as would have been common knowledge well within the purview of one of ordinary skill in the art as evidenced by Nosaka.  

Claims 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Bauer U.S. 9,685,930 in view of Ushiroku U.S. 5,999,069 and Nosaka WO 2016/117676 (cited by Applicant) as applied to claim 22 above, and further in view of Lum et al. U.S. 8,600,316 (Lum hereinafter).
The Bauer/Ushiroku/Nosaka combination discloses the invention as discussed above, except for the composite filter including a plurality of filters connected at one end, i.e. a multiplexer, being used in a high frequency front end circuit of a communication device including an amplification circuit and RF signal processing and baseband processing circuits.
Nosaka, applied above, explicitly shows a triplexer (see e.g. Figs. 1 and 6).
Lum discloses and provides evidence of the use of triplexers 178 (see Fig. 3) including acoustic wave filters 140 (see e.g. col. 5, lines 40-43) in a high frequency front end module (see e.g. col. 2, lines 24-38) that includes an amplification circuit 138 (see col. 4, lines 40-41) connected to the composite filter device/triplexer, and in a communication device further including RF signal processing circuit transceiver 90 and a baseband processing circuit that is not shown but disclosed as connected to path 100 (see col. 4, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the composite filter of the Bauer/Ushiroku/Nosaka combination by having used it in a high frequency front end module of a communication device such as a mobile phone in view of the specific suggestion to do so by Lum (see Fig. 3; col. 5, lines 40-43; col. 2, lines 24-38; and col. 4, lines 29-31 and 40-41), wherein such a modification would have been merely an .

Allowable Subject Matter
Claims 7 and 8 are allowable over the prior art of record.

Claims 2, 10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 7, the prior art of record does not disclose or fairly suggest an acoustic wave filter device comprising: “a second filter section” that is a “ladder circuit including at least one second serial arm resonator and at least one second parallel arm resonator…each being defined by an acoustic wave resonator” (see claim 7, lines 4-9) and that is connected to “a first filter section including an LC filter” (see claim 7, lines 2-5); and “wherein a fractional bandwidth of the second filter section is smaller than a fractional bandwidth of the first filter section” (see claim 7, the last 3 lines thereof).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Tabuchi et al. U.S. 5,202,652 also discloses a SAW filter device (see Figs. 6 & 8) having a first filter section on substrate 67-2 having a high electromechanical coupling coefficient and hence a wider bandwidth (see e.g. Fig. 12A and col. 9, lines 9-30) than a second filter section on substrate 67-1 having a low electromechanical coupling coefficient.
Fujita et al. U.S. 6,480,075 discloses forming a SAW ladder filter with a first center filter section having a larger fractional bandwidth Δf2 (see e.g. the abstract and Fig. 3) than the second filter sections on the left and right ends which have a smaller fractional bandwidth (see also e.g. the EXAMPLE 1 and EXAMPLE 2 Table and description in col. 5).
Xu et al. U.S. 9,762,208 discloses an acoustic wave filter having a first center filter section 110/210 (see Figs. 1/2) that is an LC filter and second filter sections 120, 130 (Fig. 1) on the left and right ends that are acoustic wave filter sections 220, 230 (see Fig. 2 and col. 6, lines 4-9) and that may be ladder filters (see col. 9, lines 1-9 and col. 10, lines 30-35).
	Black et al. U.S. 2014/0035702 also discloses an acoustic wave filter device having a first center filter section that is an LC filter (see Fig. 7 with the filter of Fig. 6 in the center) and second filter sections on the left and right ends that are acoustic wave ladder filters with parallel resonators 710 and series resonators 712.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/February 11, 2021                                                         Primary Examiner, Art Unit 2843